John C. Osborn, Esq. Village Attorney, Pittsford
You have asked whether the sheriff is authorized to enforce local regulations of a village in the county. You are concerned about a previous opinion of this office dealing with the enforcement of traffic regulations of a village (Op Atty Gen No. 85-63).
The sheriff is the conservator of the peace within the county (County Law, § 650). He has discretion to determine the methods and procedures for law enforcement within the county, subject to budgetary considerations (1974 Op Atty Gen [Inf] 261; 1981 Op Atty Gen [Inf] 193). Thus, the sheriff may assess conditions in the county, including the presence or absence of village, town or city police departments, in determining the level of service that is required. Clearly, however, the sheriff has jurisdiction to provide law enforcement services to a village within the county.
Our 1985 informal opinion (No. 85-63) dealt with the enforcement of traffic regulations by a village on school district property located within the village. We construed provisions of the Municipal Home Rule Law as authorizing the issuance of appearance tickets by an officer or an employee of the village to enforce traffic regulations (Municipal Home Rule Law, § 10[4][a]). We stated, however, that this provision does not authorize a village to delegate this responsibility to a school district employee. The opinion does not bear on the authority of a sheriff to enforce the law in a village.
We conclude that the sheriff is authorized to provide law enforcement services in a village located within a county.